 MODEL DYE SOUTHERN. IN('Model Dye Southern, Inc. and International Ladies'Garment Workers' Union, AFL-CIO, Petitioner.Case -RC-4676November 23, 1979DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY MEMBERS PENELLO, MURPHY, AND TRUESDAI.EPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended, a three-member panel has considered objections to an elec-tion' held on May 23, 1979, and the Regional Direc-tor's report recommending disposition of same. TheBoard has reviewed the record in light of the excep-tions and brief, and hereby adopts the Regional Di-rector's findings and recommendations only to the ex-tent consistent herewith.We find, contrary to the Regional Director, thatthe Employer did not interfere with the election byproviding free soda pop and snacks to its employeeson one occasion 5 days before the election.The incident in question occurred on May 18,1979, during the regularly scheduled break period forfirst- and second-shift employees. The Employeropened the vending machines and allowed employeesaccess, without charge, to the machines. Employeescould not recall a time when this had been done inthe past. Except for the foregoing, the Regional Di-rector found that the Employer did not otherwise en-gage in objectionable conduct.2We also note thatI The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was: 17 for, and 23 against, the Petitioner:there were 4 challenged ballots, an insufficient number to affect the results.No exceptions were filed to the Regional Director's recommendation thatPetitioner's Objections I. 2, 3, and 44(a he overruled.there is no indication that the use of the vending ma-chines was a matter of concern to employees or that itwas raised as an issue in the campaign.3Under the circumstances, we find that granting em-ployees free access to the vending machines on thatone occasion 5 days befire the election was, at most,a de minimis benefit that cannot reasonably be foundto have impaired the voting choice of unit employees.Even if the Employer departed from its past practiceby opening the vending machines, this single action,unaccompanied by any other objectionable conduct,does not furnish grounds for setting aside the election.We therefore overrule Petitioner's Objection 4(b).Accordingly, as we have overruled all the objec-tions and as the tally of ballots shows that the Peti-tioner did not receive a majority of the valid votescast, we shall certify the results of the election.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validvotes have not been cast for International Ladies'Garment Workers' Union, AFL-CIO, and that saidlabor organization is not the exclusive representativeof all the employees, in the unit herein involvedwithin the meaning of Section 9(a) of the NationalLabor Relations Act, as amended.In support of his recommendation that the election be set aside, eventhough the benefits granted by the Employer were of minimal value, theRegional Director cited Performance Measurements Co.. Inc., 148 NLRB1657 (1964), and M-l+' Education Corporation, 223 NLRB 495 (1976). How-ever, we find the Regional )lirector's reliance upon these cases inapposite.In Performance Measurements. the employer promised employees a $6shoe allowance, and stated that payment would not be made until after theelection. The Board noted that shoe damage had been a problem of long-standing concern to employees which the employer chose not to remedy untiljust before the election. In M 14' Education, in addition to free lunches and afirst-time, employer-catered Christmas party, the employer also made prom-ises of benefits, interrogated employees, and instituted a change in the estab-lished system of evaluating employees which resulted in a general wage in-crease.246 NLRB No. 97589